                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

            Plaintiff,                            Case No. 18-cr-20812
                                                  Hon. Matthew F. Leitman
v.

 D-1 JAYSON ROSETT,
 D-2 ROBERT ROSETT,
 D-3 CAROL ALMERANTI, and
 D-4 KAREN MILLER

             Defendants.
                                     /

                         AGREED PROTECTIVE ORDER

      A motion having been made by the United States pursuant to Rule 16 of the

Federal Rules of Criminal Procedure for a protective order which prohibits the

disclosure of materials provided in discovery, and information contained therein,

by defense counsel except for the purpose of the legal defense in the case

captioned above, and which restricts the disclosure and use of materials by

defendants, and upon agreement of the parties, it is hereby ORDERED, as follows:

      1.    With respect to all “Discovery Materials” (documents and recordings

and information contained therein), disclosed by the government to defense

counsel of record in this case, such defense counsel of record and their agents

(members of defense counsels' offices who are directly engaged in assisting in the
legal defense of this case, and other persons engaged by defense counsel of record

for the purpose of assisting in the legal defense of this case) may further disclose

such materials, or information contained therein, only for the purpose of the legal

defense of the above-captioned case. Discovery Materials are defined as: tax

returns and return information, as defined in 26 U.S.C. § 6103; financial records,

as defined in 12 U.S.C. § 3401; grand jury transcripts; civil deposition transcripts;

interview summaries; and any other documents and/or recordings containing

personal identifying information such as names, dates of birth, addresses, bank

accounts and/or routing numbers, and social security numbers.

      2.     Defense counsel of record may disclose Discovery Materials, and

information contained therein, to potential witnesses only for the purpose of the

legal defense of this matter, provided that defense counsel have made a good faith

determination that such disclosure is necessary to the proper preparation of the

legal defense in this case. Copies of such materials, however, shall only be shown

or played, and shall not be given, to such witnesses. In addition, defense counsel

of record must redact any social security numbers, dates of birth, home addresses,

names of minor children, and financial account numbers of third parties from the

copies of materials shown to or played for such witnesses.



                                          2
         3.   Prior to disclosing any Discovery Materials, or information contained

therein, to any potential witness, expert witness and/or defendant as set forth in

Paragraphs 1 and 2 of this Order, defense counsel of record shall fully explain the

terms of this Order and obtain from each potential witness, expert witness and/or

defendant to whom such disclosure is made, an acknowledgment of the terms of

this Order and their agreement to comply with its terms. Each potential witness to

whom disclosure is made by defense counsel shall endorse a copy of the

Acknowledgement, attached hereto as Exhibit 1, and defense counsel of record

shall maintain such copies of endorsed Acknowledgements until the conclusion of

this matter. In the event that a potential witness declines to endorse a copy of the

Acknowledgement, defense counsel of record shall file notice with the Court that

such a disclosure has been made and that the named potential witness has been

informed of the content of the Order. Such filings shall be filed under seal and ex

parte.

         4.   In the event there is reason to believe that an improper disclosure of

Discovery Materials has been made, upon a showing by the Government to the

Court of the same, the Government shall have access to the relevant endorsed

copies of the endorsed Acknowledgement maintained by defense counsel of record

under this Order.

                                          3
      5.    No defendant, nor any other person receiving from defense counsel of

record, or their agents, Discovery Materials, or the information contained therein,

that have been disclosed to defense counsel by the government in this case, is

permitted to further disseminate or further disclose such Discovery Materials, or

information contained therein, for any purpose at any time.

                                      /s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: December 19, 2018




                                         4
APPROVED AS TO FORM AND ENTRY:

/s/ Mark McDonald                         /s/ Christopher A. Andreoff
Mark McDonald (VA 72198)                  Christopher A. Andreoff, Esq. (MI
William Guappone (NC 46075)               P10193)
Trial Attorneys                           Attorney for Defendant Robert Rosett
U.S. Department of Justice, Tax           27777 Franklin Rd, Suite 2500
Division                                  Southfield, Ml48034
601 D Street N.W. - 7th Floor             candreoff@jaffelaw.com
Washington D.C. 20004                     (248) 351-3000
Mark.S.McDonald@usdoj.gov Phone:
(202) 305-2672


/s/ Ben M. Gonek                          /s/ Douglas C. Abraham
Ben M. Gonek, Esq. (MI P43716)            Douglas C. Abraham, Esq. (MI P34654)
Attorney for Defendant Jason Rosett       Attorney for Defendant Carol Almeranti
500 Griswold St., Suite 2450              19500 Victor Parkway, Suite 150
Detroit, Ml48226                          Livonia, Ml48152
ben@goneklaw.com                          headesq@aol.com
(313) 953-3377                            (734) 591-3737


/s/ Maurice C. Davis
Maurice C. Davis, Esq. (MI P76203)
Attorney for Defendant Karen Miller
615 Griswold St., Suite 719
Detroit, Ml 48226
davislawmaurice@gmail.com
(248) 469-8501


Date: December 14, 2018




                                      5
Exhibit 1




    6
                                 Acknowledgment

      No person receiving Discovery Materials (documents and recordings and

information contained therein) from defense counsel of record, or their agents, that

have been disclosed to defense counsel by the government in this case, is permitted

to further disseminate or further disclose such Discovery Materials, or information

contained therein, for any purpose at any time.



Date: __________________________             __________________________

                                             Witness


                                             __________________________

                                             Witness Name (Printed)
